Case 4:19-cv-00003-RH-CAS Document 11 Filed 05/09/19 Page 1 of 18

UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT Qf F101
TALLAHASSEE DIVISION PRESTON INSTITUTION

2°°  menpep MAY 07 2

CIVIL RIGHTS COMPLAINT FORM Ye LEA
TO BE USED BY PRISONERS IN ACTIONS UNDER 42 U.S.C. § 1983

 

  

HuserT BAR8

Inmate# 217296
(Enter full name of Plaintiff)

. ~ caseno: 4#19-ev-3 -RH- CAs
| (To be assigned by Clerk)

i. PEREZ (pocrea) _,
IE. Tebedo (docrpe) ,

 

 

(Enter name and title of each Defendant.
If additional space is required, use the
blank area below and directly to the right.)

ANSWER ALL QUESTIONS ON THE FOLLOWING PAGES:

 

 
PLAINTIFF:

Case 4:19-cv-00003-RH-CAS Document 11 Filed 05/09/19 Page 2 of 18

State your full name, inmate number (if applicable), and full mailing address in the lines below.

Name of Plaintiff:
Inmate Number
Prison or Jail:

Mailing address:

217240
VNiIoW CL
P.c. Box Lovo

RAE FOQD, -l

DEFENDANT(S):

320683

State the name of the Defendant in the first line, official position in the second line, place of
employment in the third line, and mailing address. Do the same for every Defendant:

(1)

(2)

(3)

Defendant's name:

Official position:
Employed at:
Mailing address:

Defendant's name:

Official position:
Employed at:
Mailing address:

Defendant's name:

Official position:
Employed at:
Mailing address:

i=. PE REZ

menrcal QDoGTroR

Cen Tw atten me vrenl

(20:3 GovEANner's SOLVARE BLVD>
TALLAUNSs2E EL 32.301

ae TboiLEYnY

wisprenrl DoeroR

 

 

 

 

 

 

ATTACH ADDITIONAL PAGES HERE TO NAME ADDITIONAL DEFENDANTS

 
Case 4:19-cv-00003-RH-CAS Document 11 Filed 05/09/19 Page 3 of 18

Hi. EXHAUSTION OF ADMINISTRATIVE REMEDIES

Exhaustion of administrative remedies is required prior to pursuing a civil rights action
regarding conditions or events in any prison, jail, or detention center. 42 U.S.C. § 1997e(a).
Plaintiff is warned that any claims for which the administrative grievance process was not
completed prior to filing this lawsuit may be subject to dismissal.

IV. PREVIOUS LAWSUITS

NOTE: FAILURE TO DISCLOSE ALL PRIOR CIVIL CASES MAY RESULT IN THE DISMISSAL OF THIS
CASE. IF YOU ARE UNSURE OF ANY PRIOR CASES YOU HAVE FILED, THAT FACT MUST BE
DISCLOSED AS WELL.

A. Have you initiated other actions in state court dealing with the same or similar
facts/issues involved in this action?
Yes( ) Novy

1. Parties to previous action:
(a) Plaintiff(s):
(b) Defendant(s):
Name of judge: Case #:

 

 

 

County and judicial circuit:
Approximate filing date:

 

If not still pending, date of dismissal:
Reason for dismissal:

 

N Oa fF O&O ND

Facts and claims of case:

 

 

(Attach additional pages as necessary to list state court cases.)

B. Have you initiated other actions in federal court dealing with the same or similar
facts/issues involved in this action?

Yes(\y No( )

1. Parties to previous action:
a. Plaintiff(s): Hugear BASH

b. Defendant(s): Me DoNoVGi

District and judicial division: punarucamw O(spajer 7 GainesviLLe

Name of judge: Unt. Know ty Case #: Up f 0°77 CN = ULB MPowes
Approximate filing date: _{l- 5—~ 07

If not still pending, date of dismissal: UN Kn OWN

Reason for dismissal: Votuntaariy Oremessep

3

Oak wD
Case 4:19-cv-00003-RH-CAS Document 11 Filed 05/09/19 Page 4 of 18

7.

Facts and claims of case: _pyyrep alienGy mesicarion aesuipe

(Attach additional pages as necessary to list other federal court cases.)

C. Have you initiated other actions (besides those listed above in Questions (A) and
(B)) in either state or federal court that relate to the fact or manner of your
incarceration (including habeas corpus petitions) or the conditions of your
confinement (including civil rights complaints about any aspect of prison life,
whether it be general circumstances or a particular episode, and whether it involved
excessive force or some other wrong)?

Yes( No( )

if YES, describe each action in the space provided below. If more than one action, describe
all additional cases on a separate piece of paper, using the same format as below.

1.

N Qa kk ON

Parties to previous action:
a. Plaintiff(s):_Huarer Brag

b. Defendant(s): Trem Lowmay

District and judicial division: MORTWtAM OSTA Pep spaces otvucsTen
Name of judge: UN Nei oH Case# 3:98 cv 398
Approximate filing date: _ 9-1$7 948

If not still pending, date of dismissal: _ 4 1-97

Reason for dismissal: _Farctuase to PRosE eure

Facts and claims of case: _ PharwfTicPr Noks her AE CALL Awp

an th fi iy *

 

(Attach additional pages as necessary to list cases.)

D. Have you ever had any actions in federal court dismissed as frivolous, malicious,
failing to state a claim, or prior to service? If so, identify each and every case so
dismissed:

Yes(yr No(  )

1.

a fF oN

Parties to previous action:
a. Plaintiff(s):_ §. Wuweer Raa

b. Defendant(s): Denwres Gres
District and judicial division: Meapubey OT eparedh Garesvur Lig

Name of judge: UN UN own Case Docket #_lzelenv2)j- mm?
Approximate filing date: 3225-ol Dismissal date: 3-29 ~ 05
Reason for dismissal: _SummuanY Tun cement Per DE Pen pANTs

4

 
Case 4:19-cv-00003-RH-CAS Documentii1 Filed 05/09/19

Cp. Cont) Cc. Cont.)

L One BABB
be ow (LL iAmMS.

Page 5 of 18

 

| Qs Me RPHEnM DISTR oT = TALLAWASKEE

 

| 3. UNL Kips as Yep Cyv3b8
4, 9-28-00
S$. S- 3-01

 

 

lor Volum PARILY. Di smu'ssen PRiek Tp SEMUCE

 

 

Je PUY Slewd ABwse. Wi HiLie AT lop A Srare. Hospiral.

 

47. Demial oF AO duATE Medical Cane

l. 2.2 BALL

 

__b. MconoNneuey

 

2. Ne ATHERN. DSTI cr = GAivesMibte

 

3. UINNNOWN OTs SY—4LB= Mes wes”
4. (b= 0 7

Ge Ud Ke pea

 

be MobuNnTagitLy olsmissicn

 

 

|. 0. Hugenr Babe

 

 

 

 

 

 

 

 

 

| be Aion Sco
22 NORTHERN. OST pict — TALANASSEC
3. SHERAILL Y tile Yibews/ wes
jA9. 8-23-11
JS 9 2.8-)1
Ge Patten pe Stand ctuaies
Le $Tard PER Contam Pubines. Den NUE Oke cit$s oF Lau

 

 

 

 
Case 4:19-cv-00003-RH-CAS

ilo. Hupienr Bass.
b. m4 pone v Eid

Document 11 Filed 05/09/19 Page 6 of 18

| o._Hemene 6Ab ph
bh. piLh_mceellum__

 

 

 

atte ary,

7
i
}
4
4

2. Liens CounnY. Cjcuht 0 Couns ©

 

3  Bhneld Case New 01-124 he 6
we He FOI OF7
Sie 6- Lin 27

be lenin soecstuc tens. coms — LN Pre inves

a le MANES LMTUST ee.

—_13 _ Soliae Lane case yeodoak on bi) ———
4.4. De 2b-o8 ve nee vane 2

$1 jpn e8
Aprekwet GieNeAAL dip Not Have Ce gat

£ CR mies

 

Pt he CR mes. Comms ed BY. PResEcvuMA——---

 

dan it uuear gasp
———-b. Bit Méceliem_
De AEA De

TAAL ARCAMEY To PRevenl neo tRy ada

if a.-Husenr-ongs

 

4. fec dla be 1

 

 

eel LO ASB REE Cee nT
Ta Lawes cane nan Deere ly Ee
tf. Jeo: 21-68

 

seorcorte SS ae == TT

 

$a }}-< ive oF

——— ib» Dine D-. PER cupiqennNo con ent ib

Ta. mis Cann nse_bEsustice 1:
|

 

|. Wusent-BAbd

1S TRAN SRuchfpet_t-o_FIAST <A.

vf 'y} ” mu

-_aaoplone.7e shésamE qapuspicti'ent os

 

hb. BRLe Maceliowm.
2. Flo nipn-SePReme Court.

t

4+ {Qe So07_.

Si- Plane EMned. fo Lowen covet
. “i ul
b ft.

_ iS
-

ae ee a orn Piel AT RwET Cemenn 2. Fre.
ve MYSTIC ATE Chimes... Commipep..___

~~ a apne
Le
i el

 

i

 

re tine ee 8 ee
’

|} os hegertT_Bn6p—
. Z ab: BILL mecollung.
th
3 PERRY CASE Ne. 590770283 & __.
He

¥
fone

 

Fiasco pen
Dwi. CASE plbs igeb49ay
6-2-7

jo-22Z-0F

6 DENED Pen coniaug a plo Comment
7: APS CARURSE OF JUSTICE. aa AEE ORT OF atten nil. Gene pne..—

JR_INVE SpE ATE. {tz boy Rimes.

Commi zpeg...B1.. Phosterred AND TRWe —————
O1. Phestecutens tS TRiab. wtreanet i.

Aioph wey. TOT yw AAT. pene pRrrks a

 
Case 4:19-cv-00003-RH-CAS Document 11 Filed 05/09/19 Page 7 of 18

eee fe 6 AUBERT BA BP i af BAT BADD.

ce eee eee le Sane OF Flea lay be Tava 3 Chospy
oe on Escnamp)a—Covmry- Aikencrcoekp——2. Un $:-Disper_covpt = PEN SACOLM
et HB KEM METH BELL MP TRSERN. TA RBI dR iLCHARD.$meAK CASE Nb Soy eV er3ee -
Da 2 ol base He $6M63T Me foeiyeod AMO
J 8-14 = 03 Se fle Jon OS
be FAILED J? PANE [SuEE lb Fasied Te Pave issves
ae Te Deyrep SPEEDY Paral, Faiadin banpind. 12. puemiey.§ ero) TAs, Fain sian PAA.

a SR RE ene fantfel Coy. Leprond) Su RY Wim sie Li pandted. Cunpylepion, coe

 

 

 

 

Tansee ane: os ‘La Bu Bent Baas
ce ba SATE DB BL Alon _-b. Pane of Lheni on
es EIRSC 0Cm . i" U,S- Supneme Couns
A Up Yubuns Case nee LD 323.9: O63. iidiam. Sefen Caste. 06779

_f 3 Vs tt MM Neb? Ko 4. ln

| Se. 42.2020 4 — fs [2Y-0F
he PO ott Ne Rommica ib, _ANp..om PAK
nee he ORMNED. $ ReEOL ERI aI a pape tal Le, QSMIEL. SPEEDY FRinly Pninstele Panrivd: Ce
a Ty wire I, WRwniheeed cent Mice hong TRAN Lae Ue Sse p he Psenele Pace Le pp Ypepl opt...
cn hn BRB ABE. [a Auseee BASS . oe
~~ be Pames_cpesey Lb: srane_vE_ PL: pipe. _

an f[ EP dtnevtr 2 nF LORI pA. SUPREME Compt
wad BEAR. Se Nos Blot WOLD ARE JD UMM aol CASK.Nb» S607 ZL
cnet nn AU UB LR cece ee 43) a7. ee ee nn even ie entonente vps ens wasn
coe Ze Peo les Yeon 67 Meee ce bec tess ete
eee ht Bia SED. JURY. Nefup pe AsewAMe 6... DENIED. piseheria ing. Tepisprerions.. .—.

cee ee DENIED. Pats tna pa nein bk Toad. (Te MAN REST LMT! SPICE

 

 

 

 

 

 

 

 

 

 

 

 

 

Tome eee ene ent mtn ae ne ee ce mae ne nena cere ne cence mene f RE tee cone ee Sree anne nee eee eee

;
i

Se ee eet fe ee ae ee ce ren nee cee ee tem

 
Case 4:19-cv-00003-RH-CAS Document

{

11 Filed 05/09/19 Page 8 of 18

 

ee ee 4 IG mn. Lo pepe ). wae

 

a. HegenTBnB9

 

 

 

~ 4 WALTER _M Opueh
—4, (2... ERST_D cA

 

 

[o- HvpenT_BAB 6.
b. Stare sF reoaipn <
Lov UG DiSTAY SE Counc PenSacol _

 

 

3+ eaten tA sie Nb. 4917 _
4. 9°29 204
oN OE BLA OF ,
ox DENIED PER Cuninen=Me Comment

 

 

Gen 2p-1d_

Casey Aap gant = EASE NO-3t0.CVv2 65) mrcyl md
4. bo T-/0

 

i
!

Loe Pie riplemt wot alleweo !

 

 

te Int S CARR ASE 2F Tuspiee Te. Peerirven qe Rémoul_case.eRem srmre Covlf—_-
— be. -Avsert..gAb0—— | 0...-HeOPERT Bp pg

 

 

aa be STATE OF FLORIDA ee

2» APLORIPA-SUPREME CounT_.- ESCAMBIA COUNTY CidewlT? CovphT
3. KENNETH Uallngnnd CASE Mee ICE YLETA
1S 8-27-10

J: GLEny Hall 685¢.noeSketa 2120
Ae Met3.<. 04.
fs the ITs of
Ge Ne TUR sQieRinat aoe
le Assume Ri dumb. Dunispicpien—|

 

|

 

 

be STAME..OF..FLE RIO

b, Time. Li mivALone.__

 

Le Mi SenQMaAabhewP Susie

 

 

 

Ja ».Hegerc846B_.

 

lo. HuBen? BABB.
bs_$Tayk oF Froniop

 

 

he ree Fics 0A BAR.
tre Bh RS: ASU PAE mE—COMRE.

3. Clepk, HALL mé MO.CASE. NT an
_ 4: 32 Ba [P=

Sede 13/0. _ _
_ib-  Pieripeont 7 Lompal..Leion.Gan —.
ecncne {Te RE RENAGD.T2 Pons on BA A. eed

b..N.p_ TUR) SpLeTlent. ee _
Ae.metiens..T?...Aynizod, AND UEVNSTHIZE....

2. Flora Su PReme Covey
3+ Lewis case no. S$ e-799_.

 

 

$: 7-1’

CASES...

 

 

 

}
ae
: ® Ge
_ G- done) a .
cee eee Ce J) oe. Hubeer-onss.. be oe emt meee _.

Cc ye INOW ARLE CRBS...
ae Flerina..SuPhime€..Counf.

aoe a B

- he Ya 29-7 It
oe ft bt Fad

coe nc e Un Litue Rule DIET NPI ent, UM LAW Re...

cance eee a et nts tt ne ar

— _ 0.4 penf.BAGB.—________--—__—-}.

b. S7pe.2FFlonion
‘2s.~FAQsjZ—0CKA

AU CASE ple Dion FoY 7 __|

(

meme

Ye font -1D

S24 202-212.

6. PER CuRLAu AFL Rm = nie COmMEN b>.

a DAS CAN 1A be...OF Tbsnor. BY 4
CR nnk.ers_ oF. Pfeséeuten
pak aT ale etal jan ceed.

bh Ew 8 64 oS ee SO pm Bel. __.

epee be. MELEE jot AvTH ep. 260

Case 4:19-cv-00003-RH-CAS Document 11 Filed 05/09/19 Page 9 of 18

ae PuBET BABI ee ee
bbe SUE TOME. 8.

De. UeSs DISTRI. Coot fewstcola.. ee
one marty — CASE wo-32)4.e.4U79/LacemT.

[o ~(S-.4

e bcnn WM.

(6. Ne Sun spieMienw

Te WSS CARN ACE.RE Ty spied). Wetumdle..

INO AEM EE 0 a et ne
lo. Husenr seo. ee
b,_Siane_oF Fle nian.
22 Veda Le iheut rh ons non So IU 2?
Jaw Ahews.——
Y -
Sie

 

 

 

 

LLM ALe Wone

Zr3lo4o

dh. PRI mR. FaASIE sShowius. FoR Sfevad -pp-—-
SVeerssivE AABENS CORPLS
Meplent_T2 PILE Siz con). HAGENS conPya

 

hs.

| oe Huser Bnop-

 

 

 

 

 

 

 

 

 

a lo. Uvgent onse. -
cob ROK SCOP. by Sue Jones —
ce Din be Sia. DIST el Covilfre TaLhannssee |Z. Pilasr Dew _
een SWelpi lb. CAse Noe 42 Z ey lRews|ueed| 32 Bente. Crsé. moet DIS-3SB5
nih, BEBB aM oe a Ye BAB ads eee ee
cere ils Jona i Ne BeBe
pbs FR iLw Rie. Te SPATE. Chir. fot. EUEP. . G.. Per ova osm) ssid, Ne com miENy

- o a PER Cur pAva..O Mins yr olan wane a mi IS cMRMUN GE. OP Susrlee

ce ee | . DUE. Pile azgs... Flaw Awp.. neces. Retunk. iyapeen ce... |

ete FIR LOU FSi ne teen nacre eee

_ _ _ _ . fy .

7
4 be CLARA. SMITH.

ee ae
cc ae ee 18. lt 77. ee eee ee /
fe. Pailoge Te STATE Claim

Case 4:19-cv-00003-RH-CAS Document 11 Filed 05/09/19 Page 10 of 18

lla. Hugerr. Base .

Da UeGe OFSTRALCT COURT = PE NSA ColA
3. Untwown - 3216 ev G20

7,

 

b.
Dns Se OSTA GouRT

 

 

| lar Wueeer BABB

cw (oe Ve Se OVSPRIEr. @evRT
AB Up Nvewn a BIS cv Biv. .

2, U-S- DISTAICT CouRT
AB e UNUNCWNe BLD CN DOF meaalmy. a
Ae

3..UNWNewN = [51S ey bo-ws/Gar

Ge Ho Deals...
Sz _ wee

Gv TAINSFERRED Td mivole OIsTRer

4. 4 73 ” 1S. hee
g>

lor NobvNT@ULY DISmissey ba

lor Hveenr GARB

lo. Hugear BagB...

ef

14 to 25018
je. a

7. SOCTOE CON DMLS OLS CREMINATION

lo. Hvezat Baby
b-

4.
S-
ue
V

be

S-

| fa. Augean. Bags

a

bs CLARA Smrra_

 

 

|

D

lla. Hugeer.. BABS

L. Ue $s DIUSTRIET evUAT..
3+ UNIinoww 7 3492 Cv30227—-RV

2° UrS. SuPREME. Count.
ww _f8-T798 26

A on Huger? BAGH.
Dee So PVSTRIC COURT.

3+ UNKNowy 9 3297 cv (35 -Ry
af Me.

2. i2* crhever_cevar eF APPEALS 8.

 

 
Case 4:19-cv-00003-RH-CAS Document11 Filed 05/09/19 Page 11 of 18

6. Facts and claims of case:_CLAim Fea turva wae Ten
—PlLarcrreee PELL OowmM FLEGUT oF <sraras.

(Attach additional pages as necessary to list cases.)

V. STATEMENT OF FACTS:

State briefly the FACTS of this case. Describe how each Defendant was involved and what each person did
or did not do which gives rise to your claim. In describing what happened, state the names of persons
involved, dates, and places. Do not make any legal arguments or cite to any cases or statutes. You must set
forth separate factual allegations in separately numbered paragraphs. You may make copies of this page if
necessary to supply all the facts. Barring extraordinary circumstances, no more than five (5) additional pages
should be attached. (If there are facts which are not related to this same basic incident or issue, they

must be addressed in a separate civil rights complaint.)

 

 

U
Case 4:19-cv-00003-RH-CAS Document11 Filed 05/09/19 Page 12 of 18

 

 

GBijnp ano Reeuiben BYE SunGienyd To GCoRpisom

a . PD 5 e . , , 7 ’ { a )

 

 
Case 4:19-cv-00003-RH-CAS Document11 Filed 05/09/19 Page 13 of 18

Coup wet WaLk So Feet To THE CUoWUALL AND TRavy Sir AT A TABLE IN
KACRUGIATING Pain Long ENevey TO Eur, AT Nigur Not BVEN BEING ABLE TY
Rok Faom Sloe To Sipe Becnuse OF THE UNGENAAGLE Caw AWD BENE DENIED
ANY Palin ME DICAT/oN WHATSOENER, AT The Sama SUFFaNING Eom Lifetime
MEP;AAnLY ObGuUmaNTED SEVERE Chdowle BLIinvlwe NANO ACHES.

( o) Lupe, UNGELEN TIE Pain DAY AND NIG? Pot AN Eyring YEAR EVASINGE 9A.
PERRZ PIS CoNTINVED Bags PREsaAIP rion Fon LOuPAvPwen Ow MaREH L4H, DOLB. ND kind
OF PAIN MEDIEATION WHATSPAVER BRIMe PRESCRIGED TS RePLAce HE FeuPRvoeHEN, Nor
BVEN Am ASPIAIW,

(i) Fo8 NER AN ENTIQG VERA No Kind OF mani caTionw WiarseoaVvan baING Pas
SC1G80 To REPLACE THE DISCon TINUED BENADAYL ANY GPM, LaAvi Ne BABS
No GHoice BUT To BiTHER Damace His BY@s NGain with Cavsric SuB—
§Tances oR Just Lay in Als Bunk with Wis BYES ChesaQ and ENnpvne

THE SEVERE Paty, ITCHING AND BURNING IN HiS BYas Fo ltouks anp Even
DANS AT A Time,

a 2) Foe wEARLY A YEAR AND A WAL Noy? since His BENADANL ANY GPM was
DISConrinued, BABE HAS HAD Te ENOURG PERSISTENT FREQUENT BPiScvES OF
AnaPuYLactnG REACTIONS, THESE VARY in fwTans/rY AND OuURATION DEPEW >
DivG om THE TYPE AND DENSITY OF THE ALLERGENS INVoL VED. Some EPI Sons
ARE UNComPoORTAGLE SHORTNESS OF BREATH AT WIR PASsAceS Cun SsTMer, ortey THAT
PQ GRASSES To Caus[Me O(22iINESS ANP MomenrAAt QLaciovTs j Ano THe TERUPY ING
Feline &F sucmcaTlon- BABHS Teh ASSiGMMENT FOR lly YEARS Was B4EN To
(INSTALL ANA REPAIR FENG ANO RAZOR WIRE, BSPECTALLY iM THE Weash
PolLLEW SEASONS CStRING oun Fat), BABE HAs SUSTAINED DOZENS OF GUTS,
PunetTuRks and LAGEARTIONS Fasm THE ANZoaWIRE WHILE UP on A LAOOR
AnD GETING 0122 Phom A Sud0EN ANAPHYEAeTRC. REAGCTEOomM. THESE INTun=
(S35 WERE ALMosT ALWAYS DURING Time PERieIS WHEY 6ABG Hag No Nécess
To BENAORNL Any COm Te Contasl. THE REACTIONS ¢ Most OF TRE INTURIaS BRING
within The Gasr YenR Ano A Hane Alene since That Weekes OlScomrinven, BAG WAS
NoT oY DENED THE MEDICATIONS; HE WAS EVEN DENIED A TETANUS Spor AFTER
BEING CeT, STAGED, PUNCTUASD AnD LicetaTEe? Po ZENS ef Times BY Rusry AAzoR~

win in Less Than A NUuLz ee
Case 4:19-cv-00003-RH-CAS Document 11 Filed 05/09/19 Page 14 of 18

C3) never paw ewrtne Yea oF 62ING DENizp ANY MEDIcATIon WHATSOEVER Por

His PoTeN TYALLY Lieé@—THARATENING ANAPHYEACTRE REAAT Ions | SUSTAINING Oe2ZENS
oF (MIURIES ; ANDO FityNG OVER A Dewan Chr evANGRS AboLT THE Issug ) BA8D was

PRE SecA BED Twe pl PRERENT ALLERGY meDreanrons C Lemaraorneé AND MowTéebu Kasr)
BY DR TolLeots im manad AND APREL | Dold, THIS WAS RETER BAGS Saw OR- Toleve
ON MAKGE 18; Dold Ano PERSIsraNTIN INSisT9 THAT THOSE Cann 6THep, ALLEREY
menicarions) Hay NEVEA BEEN SUPPYMENT LY EPREETVE IM ComTReiLinG OR PRE-
MENTING HAS ANAPAYLAeTIe, REARS Tio 5 AND TRAT BENADRYL ANDO CPM ComBineDn
WERE TRE OWLY MEDICATIonS DETERMINGD Tb GE APE OUATELY ERPECTIVE OVE
NEARS OF TREATMENT BY Numatous VA, PRIVANE PRAETIC€ AND PRISON DocrTeRs
AND ALLERGY SPECVALSTW es

(4) Tusr Hoays Zaeiiak; Maacn 7, Lot, BAGG Wad Wapr To Sickealh With comphaints
GF BAC PAIN So SHIGA Thae tr was keePiue His Bhoco PRassUle PANGehovsSLY WiGu »
$0 PaNGenovshY Wien Car 17TS/U9) Taar THE NURSE TRIQGED Riv T SEE THE DocTon
As’ Soe As Possibig FoR Pass men cations AFTEM, OVEIL A YEAR OF BEING JEMED ANY
PAIN MED CATION WHATSY EVAR ; OR. Tole 0B Bi MALY PRaseargen 3D (soo enc EGU Pav PNENW
TAGLATS Te LasT Foro DAYS. Not ven BNeuGH To TAKE one TABLET A DAY AND (7
USUALLY TAKES TWo TAGLETS TD Gar ANY SIGNIFICANT Pain RELIEF Fok BVEN & oR

lo Hours, THis OF ITSELF MREPS BABO IN ImMINENT DANGER OF SERious PWYsient
PEN OUAYOR DEATH OVE To STROWES OR HEAATATTACK FRom Pea SISTENTLY Dan Gan-
OUSLY MIGH Blood Pkessuace (Tiere Was “Mo Rees” OM THE | PAESeRIPTION)
(is) Cw Pacr, BABB HAS BEEN REPFATERLY AOMAte? T3o UACENT CARR TRBATMENT
FoQ Dan Gehousty Higi BLood PRESSURE GauSe0 BY BACK Pain Se Sayand THAT ONLY

A Palw SHeT AWO THE STRvMasr BLond PRssunE meorearion Colon 'o Swe) wevid BANG
His Bleep PRassuRE Downe GENTUATON MED OCAL Cur © FP TRE Pals MOT CATION
For NR A Ved, HAS PAONIOKD BABB ONLN 3b TevPRoPNen TaAsLers iM THE
Last Yeaa ANe Four MoNTHS, AMO HAS NEWER Pho pep Hin WiITA TAs Cleon orNe
To EPRKOTTUELY Contre Us Blood PAesSsuRE, THE Mosr BLAaTANS DISREGARD, AND
Diz BakaTe (INDIE REMSNCE To BA6G'S SER\oUS MEDICAL Ne&aps BReAVSE CENTURTON
MigoRcal ComPanl Phutit Comes be Poke ANY LE GITiMATE oR EPPectINE men ene

Thearmane Fon FLORIO PAlsom [MMATeS
Case 4:19-cv-00003-RH-CAS Document 11 Filed 05/09/19 Page 15 of 18

(i >) Con SE QUENTLY, Porn THE Laser Yea, Ano Poe Men TAS GAGE Was Geen Sussecred
To WAT ALLY UNRELENT ING Prin AND SUPPERING PHYSIGaL HAQM AND INTUAN, AND THE
ConriNuous imminenr OANGAR OF SERiovs PHNSiaal INrURY OR DEATH, OR- PEREZ
Ayo O81 TOLENO Seem TO HAVE THE CENTURTON MEN CAL ComPany arw;irvog
Thar Floated PRison iMmanes ACE TUst Sud-humanw MEACHANOSE To maMI2Ee
Cor PANY PRORIT Seci@ieAUN BE eAUSE THEY ARH C\RCUMSTPANTVALY De Pre nsalizss AND
Nuinian gia To sven RE PAG HENS (ele EKPLoi rar lene
( 4) WERE FoRe, IN REGaAnDSs To OAFENOANT OR EB. PEREZ, Wie AS TREATING
PHY sician QCTED IN GALLOLS Any RECKLESS DEL geRATE LNOIPrENEN Ce To BARBS
SEROUS WED) cal NEEDS BY CvTING DEF THE ONLY MED carious, BENADRYL AND
Cem, 2ePec rive in TREATING ANO PRE Var rine BABB's PRY Sr CALL Pw TuReUs AND
LUPE -TARERTENING AMAPHY Mer’ Mewerlons 7 Ano Cuming CFF ALL Pain
MEDICATIONS FoR BAGBS MEDICALLY ConPiamed. Any Docu mENTED SieQieus
BACK PReSisms AND SEVERE ChRowi OG HERDACHES , THEREBY SubTEeTING GABA T?
CoyTruvous Arp [RREPARAGLE PUY S poAL Wain Ano CeTENTIALLY FAPAL STRekES AND
HEART ATTACKS £ AND AS CHIEP ReaLrh OFF \EIAL Cee) Ar UNEoN CE Dene”
MULTIPLE GRIEVANCES ABOUT THE DEN(AL OF THE MaMICATIONS; AND
(8) WASREPORE, IN REGARDS TO DEFENDANT OR. &. Tolenn; WHo AS TREATING
PHNSTQLAN ACTED IN CALLOUS AND ABCKUSSS DELIGERATE DN DIPFERENGE Te 9 A8 BS
SERIOUS MEDICAL NEADS BY REFUSING TH PRESCRIBE THE ONLY METICATIONS |
MENDORYL AND CPm, EEFECTING IM TREATING AND PREVENTING BABES PAYS VCALLY
INTuRioUS AND Lipe—rAREATEN Ne ANAPAYACTIC. Reacrions 3 AND REFUSING TO
PAS SERBS PRIN MEDICRTIONS SUPE cianT TO RELIEVE TRE PRinoF GBABBS MEDICALLY
ConFiameD ANDO 0°8cumMENTED SER) OVS BACK PRoBLEMS AND SEVERE CHRONIC HEROD RGHES,
THEREEY SUBTEcrIiNG BABG TR CONTINUoUS ANY ONGOING Pain | SUFFERING AND IRRE-
PARABLE PAY Sant (ARM ANO POTENTIALLY FATAL STROKES AND REART ATIACRS 5 ARNO
As CHrer Gear oFRicial CoHe) AT UNBON CE DENIED MULTIPLE GRIGNANCES AG OUT
TRE DEN nt oF THE MEDICATIONS f
Q9) WHERE Fore, Bet DEPENDANTS, 0A EL PERE Ano OR &- THLE po; Ate SUED
iNooN OUALLY ANO te Is CPRialaAl cAPAGI OL, AT ALL Times MENTIONED IN THIS

COMPLAINT Eper DE FENOANT AcTer UNDEN CoLoR CF STATE Kaw.
Case 4:19-cv-00003-RH-CAS Document11 Filed 05/09/19 Page 16 of 18

Vi. STATEMENT OF CLAIMS:

State what rights under the Constitution, laws, or treaties of the United States you claim have been violated.
Be specific. Number each separate claim and relate it to the facts alleged in Section V. If claims are not
related to the same basic incident or issue, they must be addressed in a separate civil rights
complaint.

   
 

 

zich The Wumane wMoems CF SecIeTY,

 

 

VIL. RELIEF REQUESTED:
State briefly what relief you seek from the Court. Do not make legal arguments or cite to cases/ statutes.

LA Qoepong I, Pens wip

 

 

| DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING STATEMENTS OF FACT,
INCLUDING ALL CONTINUATION PAGES, ARE TRUE AND CORRECT.

May 7 2014 Vile? A

(Date) (Signature of Plaintiff)

IF MAILED BY PRISONER:

| declare (or certify, verify, or affirm) under penalty of perjury that this complaint was (check one):
© delivered to prison officials for mailing or faGeposited in the prison’s internal mail system on:
the 7 4 day of Anyway ,20_14.

SALAD MLML

(Signature of Plaintiff)

Revised 03/07
Case 4:19-cv-00003-RH-CAS Document11 Filed 05/09/19 Page 17 of 18

a ‘ Agee : og : 5 , a : : 5

ree US FOSTAGErmevsones
ES :

# La

  

—_HueeetBnge 217290
UNTON ¢T 022 Ole _
£0, BOX 1000.
oe eg Zona ;

 

 

   

 

a BRR SiGe aR RRR ETE eRe eID rae

bie tpn aioe SRE

     

 

          
    

 

Bal OF. court. —

_ DF STRECP Courr a fe
\Oams ST, (STE. 322 :
serie A280 =1130

i
ie f
eB

ie

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 4:19-cv-00003-RH-CAS Document11 Filed 05/09/19 Page 18 of 18

a a eee eee eters cere

   

 

  
  

    
  
 

| RECIEVED
UNION CORRECTIONAL INSTITUTION

  

 

 

 

 

 

 
